Case: 13-10308       Date Filed: 05/05/2014      Page: 1 of 22


                                                                      [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                           _____________________________

                                    No. 13-10308
                           _____________________________

                       D. C. Docket No. 0:12-cr-60116-DTKH-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                            versus

VAN LAWSON WILLIAMS,

                                                                  Defendant-Appellant.

                           ____________________________

                      Appeal from the United States District Court
                         for the Southern District of Florida
                         ____________________________

                                       (May 5, 2014)

Before MARCUS, Circuit Judge, and PROCTOR * and EVANS, ** District Judges.

EVANS, District Judge:
*
  Honorable R. David Proctor, United States District Judge for the Northern District of Alabama,
sitting by designation.
**
   Honorable Orinda Evans, United States District Judge for the Northern District of Georgia,
sitting by designation.
              Case: 13-10308     Date Filed: 05/05/2014   Page: 2 of 22




      Van Lawson Williams ("Williams") appeals his convictions and sentence on

multiple counts of sex trafficking of a minor and one count of attempted sex

trafficking of a minor. Williams raises numerous issues on appeal challenging

legal rulings, evidentiary rulings, and the sentence imposed. After oral argument

and a careful review of the briefs and record in this case, we affirm.

                                 BACKGROUND

      Williams was charged in a second superseding indictment with four counts

of sex trafficking of a minor in violation of 18 U.S.C. § 1591(a)(1) and (b)(2)

(counts 1, 2, 4, 5) and two counts of attempted sex trafficking of a minor in

violation of 18 U.S.C. § 1594(a) (counts 3, 6). On October 30, 2012, Williams

was convicted by a jury on counts 1 through 5 and found not guilty on count 6. He

was sentenced on January 8, 2013 to a term of life imprisonment. Williams timely

filed a notice of appeal.

      We view the trial evidence in the light most favorable to the verdict. See

United States v. Isnadin, 742 F.3d 1278, 1303 (11th Cir. 2014). The evidence

showed that Williams, over the course of approximately nine months spanning

2011 and 2012, established relationships with five minor girls between the ages of

12 and 16 by inviting them into his home under the pretense of providing shelter,

offering the girls marijuana and crack cocaine, engaging in sexual intercourse with

                                          2
              Case: 13-10308     Date Filed: 05/05/2014     Page: 3 of 22


at least two of the girls, and making several of the girls believe that their

relationships with him were romantic and meaningful. The girls were either

runaways or in the foster care system when they met Williams.

      After a short period of time, Williams instructed the girls that they would

need to engage in acts of prostitution in order to make a contribution to the home’s

income. The girls, some of whom had engaged in prostitution prior to meeting

Williams, would procure clients using Williams’ cell phone. Williams would

supply the customers with condoms and charge an established fee for the use of a

room in his home. The girls would give the proceeds directly to Williams.

      One of the girls testified that she was employed by another pimp, DeAngelo

Jones, at the time she met Williams. Williams offered her housing, food, and the

promise of substantial income if she would begin prostituting for him. During

their first encounter, the girl resisted Williams’ forcible attempts to have sex with

her while she was intoxicated as a result of the crack cocaine he had provided.

After a brief struggle, Williams abandoned his efforts and left her alone. Shortly

after that first encounter, the girl and her pimp began to operate out of Williams’

home. Although Jones, not Williams, was the girl’s pimp, Williams charged Jones

rent for the room and was aware of the ongoing prostitution dates in his home.




                                           3
                Case: 13-10308       Date Filed: 05/05/2014       Page: 4 of 22


       Williams was arrested on May 16, 2012. After pleading not guilty to the

counts contained in the original indictment 1, Williams filed a motion to dismiss,

which was denied by the district court on August 7, 2012. On appeal, Williams

argues that 18 U.S.C. § 1591(a), under which he was charged in counts 1, 2, 4, and

5, is unconstitutional.

       Williams also appeals several rulings made during trial. Specifically,

Williams challenges: the district court’s denial of his motion for a mistrial when a

government witness made a comment about Williams’ prior incarceration; the

district court’s ruling that permitted witnesses to discuss uncharged instances of

drug use, drug dealing, and statutory rape on the part of Williams; and the district

court’s ruling that precluded Williams from cross-examining two of the minor girls

regarding acts of prostitution that occurred in the weeks and months following

Williams’ arrest.

       Finally, Williams appeals the sentence imposed by the district court on the

grounds that it is substantively unreasonable under 18 U.S.C. § 3553(a).


       1
          The original indictment, filed on May 29, 2012, charged two counts of sex trafficking of
a minor, in violation of 18 U.S.C. § 1591(a)(1) and (b)(2), and two counts of attempted sex
trafficking of a minor, in violation of 18 U.S.C. § 1594(a). On August 8, 2012, a superseding
indictment was filed, changing one of the attempt counts to a substantive 18 U.S.C. § 1591(a)(1)
and (b)(2) charge, and adding an additional sex trafficking of a minor count and an additional
attempted sex trafficking of a minor count, both with victims not identified in the original
indictment. The second superseding indictment--the operative indictment in this case--was filed
on September 26, 2012. It contained minor grammatical changes and narrowed the date ranges
from the superseding indictment.
                                                  4
               Case: 13-10308       Date Filed: 05/05/2014       Page: 5 of 22


                                       DISCUSSION

I.     Motion to Dismiss Indictment

       Williams argues that he was charged with misconduct pursuant to an

unconstitutional statute and, as a result, his motion to dismiss the indictment

should have been granted. The statute at issue is 18 U.S.C. § 1591(a), which, as

amended in 2008, makes it a federal crime for anyone

       (1)    in or affecting interstate or foreign commerce . . . [to] recruit[],
              entice[], harbor[], transport[], provide[], obtain[], or maintain[]
              by any means a person; . . .

       knowing, or in reckless disregard of the fact, that means of force,
       threats of force, fraud, coercion . . . will be used to cause the person to
       engage in a commercial sex act, or that the person has not attained the
       age of 18 years and will be caused to engage in a commercial sex act
       . . . .2

Williams argues that § 1591 violates his Fifth Amendment due process rights in

three ways. First, by newly empowering the government to establish a § 1591(a)

violation upon a showing of reckless disregard, the 2008 amendment

       2
          Williams initially raised a separate constitutional argument concerning a perceived
tension between 18 U.S.C. § 1591(a)(1) and 18 U.S.C. § 1591(c). Section 1591(c) provides that,
“[i]n a prosecution under subsection (a)(1) in which the defendant had a reasonable opportunity
to observe [the victim], the Government need not prove that the defendant knew that the person
had not attained the age of 18 years.” Other courts have interpreted in different ways the
relationship between 18 U.S.C. § 1591(a)(1) and 18 U.S.C. § 1591(c). Compare United States v.
Robinson, 702 F.3d 22, 32 (2d Cir. 2012), with United States v. Wilson, No. 10-60102-CR, 2010
WL 2991561, at *6 (S.D. Fla. July 27, 2010), report and recommendation adopted by 2010 WL
3239211 (S.D. Fla. Aug. 16, 2010). We have never had occasion to examine the interplay
between these two provisions, and we need not do so today. At oral argument, Williams’
counsel abandoned all arguments implicating 18 U.S.C. § 1591(c). Moreover, the operative
indictment in this case did not charge Williams under 18 U.S.C. § 1591(c), and the jury received
no instructions regarding that provision. Quite simply, § 1591(c) is not at issue here.
                                                  5
              Case: 13-10308     Date Filed: 05/05/2014     Page: 6 of 22


impermissibly diluted the statute’s scienter requirement. Second, the statute

unconstitutionally shifts the government’s burden of establishing mens rea to the

defendant. Third, the statute is unconstitutionally vague in that it fails to give fair

warning of what is outlawed. Finally, Williams challenges the statute on Sixth

Amendment grounds, stating that the alleged “burden-lessening provisions” violate

his right to demand that a jury find him guilty beyond a reasonable doubt of all

elements of the charged crime. Williams’ arguments are all without merit.

      First, nothing in the Fifth Amendment requires the government to prove that

Williams actually knew the girls were underage. In fact, Congress likely could

have eliminated the relevant mens rea altogether without triggering constitutional

concerns. See United States v. X-Citement Video, Inc., 513 U.S. 64, 72 n.2

(1994); Morissette v. United States, 342 U.S. 246, 251 n.8 (1952). Second, there is

simply nothing in the language of § 1591 to suggest that the statute shifts the

burden to the defendant or lessens the government’s burden to prove all elements

of the crime beyond a reasonable doubt. Notably, Williams does not even attempt

to specify any part of the statute that makes it vulnerable to Fifth or Sixth

Amendment infirmities. This is so because no such vulnerability exists. In fact, §

1591 neither mentions nor alludes to a burden of proof, see 18 U.S.C. § 1591(a),

and the only inference to be drawn therefrom is that the government bears its


                                           6
              Case: 13-10308     Date Filed: 05/05/2014   Page: 7 of 22


unassailable constitutional burden of proving, beyond a reasonable doubt, all

elements of the crime.

      As for Williams’ conclusory assertion that § 1591 “is unconstitutionally

vague in that it fails to give a fair warning of what is outlawed,” we do not agree.

The plain language of § 1591(a) makes it a crime to knowingly recruit, entice,

harbor, transport, provide, obtain, or maintain an individual under the age of

eighteen to engage in commercial sex acts, where the defendant either knows the

individual is under the age of eighteen, or acts in reckless disregard of whether the

individual is under the age of eighteen.

      We affirm the district court’s denial of Defendant’s Motion to Dismiss

Indictment.

II.   Motion for Mistrial

      Defendant argues that the district court should have granted a mistrial after a

government witness mentioned that he had been incarcerated prior to the events

giving rise to the instant charges and conviction.

      During the first day of testimony, the government asked its second witness, a

16 year-old victim of Williams, what Williams said to her during their initial

encounter. She responded that Williams said, “Hello, momma, how you doing,

stuff like that, then he pulled out an envelope full of money, and he told me his


                                           7
                Case: 13-10308        Date Filed: 05/05/2014        Page: 8 of 22


mom just passed away, he just got out of prison, so I went to his house and smoked

weed.” Williams’ counsel moved for a mistrial based on the witness’ statement

that Williams had spent time in jail; in doing so, counsel acknowledged that the

witness had “blurted [the statement] out” and “the prosecutors [had not]

necessarily solicited [it]” [Doc. 164 at 474-75].

       After hearing from both sides, the district court observed that there had been

no motion in limine to preclude any reference to a prior incarceration [Id. at 475].

The court further observed that the comment was unsolicited and that the

government had “moved on” from the witness’ reference to Williams’

incarceration as soon as it arose [Id. at 476]. Finally, the court remarked that “[a]

mistrial should be granted only when the substantial rights of the Defendant have

been violated or somehow the trial process has been compromised. I would

indicate that has not happened” [Id.]. After denying the motion, the district court

judge offered to provide a curative instruction, to which Williams’ counsel

responded, “I am not asking for a curative instruction” 3 [Id. at 477].

       A district court’s denial of a motion for a mistrial is reviewed for abuse of

discretion, and we will reverse the district court “when there is a reasonable



       3
         Later in the trial, Williams took the stand and discussed some of his previous
convictions. At that time, the district court informed the jury: “[t]his testimony about a prior
conviction is admissible only on the question of the credibility of the witness, that is, whether the
witness is believable. It cannot be considered for any other purpose at all” [Doc. 166 at 949].
                                                   8
              Case: 13-10308     Date Filed: 05/05/2014    Page: 9 of 22


probability that, but for the remarks, the outcome of the trial would have been

different.” United States v. Newsome, 475 F.3d 1221, 1227 (11th Cir. 2007).

      The United States Supreme Court has held that frequent references at trial to

a defendant’s prior incarceration may violate due process because they tend to

weaken the presumption of innocence. United States v. Fuertes, 435 F. App’x 802,

809 (11th Cir. 2011) (citing Estelle v. Williams, 425 U.S. 501, 504-06 (1976)).

However, a distinction has been drawn between frequent references and stray

remarks that likely have no impact on a jury’s decision. See United States v.

Villabona-Garnica, 63 F.3d 1051, 1058 (11th Cir. 1995). Indeed, we have held

that “[t]he mere utterance of the word jail, prison, or arrest does not, without regard

to context or circumstances, constitute reversible error per se.” United States v.

Emmanuel, 565 F.3d 1324, 1334 (11th Cir. 2009). In other words, “where the

comment is brief, unelicited, and unresponsive, adding nothing to the

government’s case, the denial of a mistrial is proper.” Id.; see also United States v.

Veteto, 701 F.2d 136, 139 (11th Cir. 1983) (affirming the district court’s denial of

a motion for mistrial where a government witness testified that the defendant had

mentioned his prior incarceration).

      Here, while the witness’ statement regarding William’s prior incarceration

was better left unsaid, the district court did not abuse its discretion in denying


                                           9
              Case: 13-10308    Date Filed: 05/05/2014    Page: 10 of 22


Williams’ motion for a mistrial. The witness’ utterance easily meets the criteria

outlined in our prior holdings: it was unsolicited, brief, and added virtually

nothing to the government’s case. Moreover, the prosecution did not linger on the

comment but instead immediately forged ahead with questioning unrelated to the

problematic statement. Finally, the record indicates that the district court carefully

considered Williams’ motion and applied the correct legal standard in denying it.

Despite Williams declining a curative instruction, the court later informed the jury

that testimony regarding prior incarceration was “admissible only on the question

of the credibility of the witness,” thereby insulating Williams from any prejudice

that might have otherwise lingered. See United States v. Stone, 9 F.3d 934, 938

(11th Cir. 1993) (“Few tenets are more fundamental to our jury trial system than

the presumption that juries obey the court’s instructions.”).

       In sum, there is no basis upon which to find a reasonable probability that,

but for the witness’ solitary remark, the outcome of Williams’ trial would have

been any different. Thus, we affirm the district court’s denial of Williams’ motion

for a mistrial.

III.   Testimony regarding uncharged instances of drug use, drug dealing, and
       sexual activity

       Next, Williams asserts that the district court committed reversible error by

permitting evidence of uncharged misconduct, including testimony regarding

                                          10
               Case: 13-10308       Date Filed: 05/05/2014       Page: 11 of 22


Williams’ drug use, drug dealing to third parties, and sexual activity with the minor

girls. The district court permitted the testimony because it found it to be

inextricably intertwined with the charged criminal activity. Williams submits that

the court should have excluded the evidence under Federal Rules of Evidence

404(b)4 and 403 5. Evidentiary rulings are reviewed for abuse of discretion.

United States v. Brown, 415 F.3d 1257, 1264-65 (11th Cir. 2005). Rule 404(b)

excludes evidence that is extrinsic to the charged offense and offered only to show

that a person acted in conformity with his character on a particular occasion. See

Fed. R. Evid. 404(b). Evidence is not extrinsic, and therefore falls out of the scope

of Rule 404(b), if it is: “(1) an uncharged offense which arose out of the same

transaction or series of transactions as the charged offense, (2) necessary to

complete the story of the crime, or (3) inextricably intertwined with the evidence

       4
         Rule 404(b) provides:
       (b)     Crimes, Wrongs, or Other Acts.
               (1)    Prohibited Uses. Evidence of a crime, wrong or other act is not
                      admissible to prove a person’s character in order to show that on a
                      particular occasion the person acted in conformance with the
                      character.
               (2)    Permitted Uses; . . . This evidence may be admissible for another
                      purpose, such as proving motive, opportunity, intent, preparation,
                      plan, knowledge, identity, absence of mistake, or lack of accident
                      ....
Fed. R. Evid. 404(b)(1) and (2).
       5
         Pursuant to Rule 403, however, even if character evidence is relevant for one of the
purposes indicated in Rule 404(b), it nevertheless may be excluded “if its probative value is
substantially outweighed by a danger of one or more of the following: unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.” Fed. R. Evid. 403.
                                                11
               Case: 13-10308       Date Filed: 05/05/2014       Page: 12 of 22


regarding the charged offense.” United States v. Edouard, 485 F.3d 1324, 1344

(11th Cir. 2007) (internal quotation marks and citations omitted). “Nonetheless,

evidence of criminal activity other than the charged offense, whether inside or

outside the scope of Rule 404(b), must still satisfy the requirements of Rule 403.”

Id. Rule 403 provides that otherwise relevant evidence may be excluded “if its

probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

       Here, the testimony proffered at trial that Williams provided his minor

victims with drugs and engaged in sexual intercourse with at least two of them is

inextricably linked with the charged misconduct of sex trafficking of a minor

and/or attempted sex trafficking of a minor. 6 The witnesses gave consistent

testimony that Williams enticed them into his home with promises of food and

shelter, offered narcotics to them, and then invited them to engage in sexual

activity under the pretext of a romantic relationship before recruiting them into his

prostitution business. Williams’ pattern of conduct is, without question,

inextricably intertwined with the charged offense which includes an essential

       6
          The use of intrinsic bad acts evidence in cases involving sex trafficking is not
unprecedented. See United States v. Campbell, 49 F.3d 1079, 1083-84 (5th Cir. 1995) (affirming
district court’s ruling that the probative value of evidence regarding how a defendant “used drugs
and violence to control the women and make them prostitute for him” outweighed its prejudicial
effect).

                                               12
               Case: 13-10308        Date Filed: 05/05/2014       Page: 13 of 22


element that can be proven with evidence that Williams enticed the minors to

participate in acts of prostitution. See 18 U.S.C. § 1591(a)(1).7 Moreover, under

the Rule 403 balancing test, the probative value of the evidence far outweighs the

prejudicial effect.

       The other admitted evidence that Williams objects to is the testimony that

Williams sold drugs to persons other than his minor victims. Williams identifies

only a single instance of purportedly impermissible testimony regarding third party

drug sales, namely a witness’ answer of “yes” when she was asked whether

Williams sold marijuana to individuals outside of his home. [Appellant Brief at 41

(citing Trial Transcript, Doc. 164 at 281)]. Accordingly, we assume that this is the

only reference to third party drug sales that Williams challenges on appeal. 8 While

it is not obvious to the Court that the drug sales were not inextricably intertwined

with the charged offense, there is no need to belabor the issue because it is so clear

that any possible error in admitting the testimony was harmless error and thus not

grounds for reversal. See United States v. Hands, 184 F.3d 1322, 1329 (11th Cir.

1999) (“An erroneous evidentiary ruling will result in reversal only if the resulting


       7
         Even if the evidence was not inextricably intertwined with the crime, thereby placing it
within the scope of Rule 404(b), it could arguably come in under Rule 404(b)(2) as evidence
proving plan or preparation.
       8
         While it is undisputed that Williams had a standing objection to testimony of third party
drug sales, it is incumbent on Williams to identify on appeal the specific testimony that he is
challenging. The Court will not scour the record and speculate as to objectionable testimony.
                                                13
             Case: 13-10308      Date Filed: 05/05/2014    Page: 14 of 22


error was not harmless.”), corrected by 194 F.3d 1186 (11th Cir. 1999). Simply

put, the revelation that Williams’ marijuana sales were not confined to his minor

victims is highly unlikely to have had any “substantial and injurious” influence on

the jury’s verdict where the government presented considerable evidence that

Williams provided the minors with marijuana and crack cocaine before having or

attempting to have sex with them and then asking them to engage in acts of

prostitution. See United States v. Guzman, 167 F.3d 1350, 1353 (11th Cir. 1999)

(explaining that reversal is warranted “only if [the error] resulted ‘in actual

prejudice because it had substantial and injurious effect or influence in determining

the jury’s verdict’” (citations omitted)).

      Accordingly, we affirm the district court’s finding that evidence of

uncharged drug use and sexual activity with the girls was inextricably intertwined

with the charged offense. Furthermore, we hold that the limited testimony

pertaining to third party drug sales--even if not inextricably intertwined--did not

have a substantial influence on the jury’s verdict and thus does not warrant

reversal.

IV.   Excluded testimony regarding victims’ post-offense acts of prostitution

      Williams asserts that the district court violated his Sixth Amendment

Confrontation Clause rights by not allowing cross-examination of the minor


                                             14
             Case: 13-10308       Date Filed: 05/05/2014      Page: 15 of 22


victims regarding acts of prostitution that occurred after Williams was arrested.

Specifically, Williams posits that the limited scope of cross-examination “hindered

his ability to discern [the minor victims’] backgrounds, credibility, and

interrelationships” and therefore “prevented the inclusion of crucial evidence

necessary to establishing his defense.” [Appellant’s Brief at 47]. Williams does

not identify, however, what evidence would have come to the surface if his

questioning had been unconstrained.

      Prior to witness testimony, the district court heard argument from both sides

regarding the applicability of Federal Rule of Evidence 412 9, otherwise known as

the Rape Shield Law, in this case. [Trial Transcript, Doc. 163 at 219-255].

Ultimately, Williams and the government agreed that a waiver, signed by the

witnesses, would be sufficient to satisfy Rule 412 and permit testimony on matters


      9
       Rule 412 provides in relevant part:
      (a)    Prohibited Uses. The following evidence is not admissible in a civil or criminal
             proceeding involving alleged sexual misconduct:
             (1)    evidence offered to prove that a victim engaged in other sexual behavior;
                    or
             (2)    evidence offered to prove a victim’s sexual predisposition.
      (b)    Exceptions.
             (1)    Criminal cases. The court may admit the following evidence in a criminal
                    case:
             ....
                    (B)     evidence of specific instances of a victim’s sexual behavior with
                            respect to the person accused of the sexual misconduct, if offered
                            by the defendant to prove consent or if offered by the prosecutor;
                            and
                    (C)     evidence whose exclusion would violate the defendant’s
                            constitutional rights.
                                              15
             Case: 13-10308     Date Filed: 05/05/2014    Page: 16 of 22


directly pertaining to the charged offense, including the witnesses’ sexual relations

with Williams.

      Thereafter, the parties zeroed in on the more “thorny and difficult issue” of

whether the district court should permit testimony regarding pre-offense and post-

offense sexual activity (including acts of prostitution) on the part of the minor

girls. The government argued that the resolution of the issue should be guided not

only by Rule 412, but also by considerations of relevance and prejudice under

Rules 401 and 403. [Id. at 243-50]. The government conceded that pre-offense

sexual activity might be relevant depending on the line of questioning, but moved

to preclude any testimony about sexual conduct occurring after Williams’ arrest.

      Williams responded to the motion by arguing that the post-offense conduct

was relevant because two of the girls admitted that they worked for another pimp,

DeAngelo Jones, around the same time they worked for Williams, and Williams

wanted to assert that Jones was responsible for the entire enterprise. The district

court then observed:

      If the Government is saying the man who is enticing, harboring, and
      maintaining these young ladies is Mr. Williams, and [the defense]
      want[s] to say that is not true, the man who is doing that is Mr. Jones
      . . . if that was [happening] at the same time, I don’t think there is any
      question that would be admissible [testimony] because that would
      [potentially exonerate] Mr. Williams. . . . But if it turns out that
      having left Mr. Williams’ home, these young ladies [later engaged] in
      prostitution at the behest of Mr. Jones, I don’t think that is relevant.

                                          16
                Case: 13-10308        Date Filed: 05/05/2014        Page: 17 of 22


[Id. at 270]. The district court ruled “conditionally” that post-offense sexual

activity was not relevant unless Williams could proffer actual testimony and show

its relevance. [Id.]. 10

       In reliance on this ruling, the government objected to three separate attempts

by Williams to elicit testimony pertaining to the girls’ post-offense acts of

prostitution under the employ of Jones. One objection was overruled; the other

two were sustained. The court sustained the first objection only after Williams was

given an opportunity to establish the time frame relevant to his question. [Trial

Transcript, Doc. 165 at 725-27].

       The second sustained objection resulted in a sidebar where defense counsel

contended that the questions regarding the witness’ relationship with Jones could

be relevant to her credibility or a prior witness’ credibility, especially if the

testimony uncovered inconsistencies in the girls’ stories [Id. at 762-63]. The

district court, after noting that Williams had ample opportunity to impeach the

witnesses, sustained the government’s objection. [Id. at 767-68].

       The district court’s discretion in limiting the scope of cross-examination is

subject to the requirements of the Confrontation Clause of the Sixth Amendment. 11




       10
         The district court specified that if the questioning was directed at the credibility of the
witnesses, it would be allowed [id. at 251], but emphasized that “what [the girls] did with Mr.
Jones has no bearing on what they did or didn’t do with Mr. Williams.” [Id.].
                                                  17
               Case: 13-10308        Date Filed: 05/05/2014        Page: 18 of 22


United States v. Taylor, 17 F.3d 333, 340 (11th Cir. 1994). “‘The test for the

Confrontation Clause is whether a reasonable jury would have received a

significantly different impression of the witness’ credibility had counsel pursued

the proposed line of cross-examination.’” Id. (quoting United States v. Garcia, 13
F.3d 1464, 1469 (11th Cir. 1994)). In other words, “the Sixth Amendment

guarantees only an opportunity for effective cross-examination, not cross-

examination that is effective in whatever way, and to whatever extent, the defense

might wish.” United States v. Beale, 921 F.2d 1412, 1424 (11th Cir. 1991)

(internal quotation marks and citations omitted); see also Michigan v. Lucas, 500
U.S. 145, 149 (1991) (“The right [to confront a witness] may, in appropriate cases,

bow to accommodate other legitimate interests in the criminal trial process.”

(internal quotation marks and citations omitted)). Finally, we have held that

“[c]ross examination of a government ‘star’ witness is important, and a

presumption favors free cross-examination on possible bias, motive, ability to

perceive and remember, and general character for truthfulness.” United States v.

Phelps, 733 F.2d 1464, 1472 (11th Cir. 1984) (internal citation omitted).

Nevertheless, “cross-examination must be relevant.” Id.




       11
         The Confrontation Clause of the Sixth Amendment provides: “In all criminal
prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses against
him.” U.S. Const., Sixth Amendment.
                                                 18
             Case: 13-10308     Date Filed: 05/05/2014   Page: 19 of 22


      Here, the district court did not abuse its discretion in limiting Williams’

cross-examination to acts of prostitution that occurred before and during the time

Williams was in contact with the girls. There is no reason to believe--and

Williams does not assert--that either of the two witnesses he was constrained in

questioning were “star” witnesses for the government. In addition, Williams had

ample opportunity to impeach the credibility of the witnesses, both through

questioning regarding false statements made to law enforcement and through

questioning regarding intentional misrepresentation of a witness’ age in her

encounters with Williams. We agree with the court below that the girls’

involvement in prostitution after Williams’ arrest bears no relevance to the

criminal activity perpetrated by Williams.

      Finally, and critically, Williams does not offer an explanation of what

“crucial evidence” was omitted as a result of the excluded testimony. Without that

explanation, this Court cannot evaluate whether a reasonable jury would have

received a significantly different impression of the witness’ credibility had

Williams pursued a proposed line of questioning. See Taylor, 17 F.3d at 340.

For the foregoing reasons, Williams’ Sixth Amendment rights were not violated

by the district court’s ruling that limited his cross-examination of two government

witnesses.

V.    Sentencing
                                          19
               Case: 13-10308        Date Filed: 05/05/2014        Page: 20 of 22




       The final question before this Court is whether it was an abuse of discretion

to impose a sentence of five life terms to run concurrently. [DE-154 at 2] We hold

that it was not.

       Williams’ sole contention is that the sentence is substantively unreasonable

because “the sentence failed to take adequate account of Williams’ prior drug

addiction and the role it played in the over representation of the seriousness of his

criminal past when calculating his criminal history.” [Appellant Brief at 50]. 12 In

other words, Williams challenges his sentence on the basis of § 3553(a)(1), which

requires the sentencing court to consider the nature and the circumstances of the

offense and the history and characteristics of the defendant.

       We review the reasonableness of a sentence under an abuse of discretion

standard of review. See Gall v. United States, 552 U.S. 38, 51 (2007). The party

challenging the sentence has the burden of establishing that the sentence was

unreasonable based on the record and the factors set forth in § 3553(a). United

States v. McBride, 511 F.3d 1293, 1297 (11th Cir. 2007). A district court’s

sentence need not be the most appropriate one, but rather need only be a reasonable

one. United States v. Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc).
       12
          Williams does not contest the procedural correctness of his sentence. Nevertheless, we
note that the district court complied with all procedural requirements, including correctly
calculating the Guidelines range, clearly stating its understanding that the Guidelines are not
mandatory, stating that it was required to consider the § 3553(a) factors, and stating the facts and
considerations it relied upon in reaching the sentence.
                                                  20
               Case: 13-10308     Date Filed: 05/05/2014    Page: 21 of 22


Moreover, “a district court need not account for every § 3553(a) factor, nor must it

discuss each factor and the role that it played in sentencing.” McBride, 511 F.3d at

1297.

        Here, the district court stated during sentencing that Williams had been

involved with the use and sale of drugs throughout his life. Thus, there is simply

no reason to believe that the court did not consider his history with drugs in setting

the sentence. Additionally, Williams’ criminal history is substantial (he received

twenty-eight criminal history points, fifteen more than is necessary to place him in

criminal history category VI, the highest category), and many of Williams’ prior

convictions did not involve drugs. Notably, Williams’ Guidelines sentence would

still be a life term even if he had no criminal history, due to his offense level of 43.

See United States Sentencing Guidelines, Sentencing Table, Ch. 5, Pt. A.

        In addition, the record clearly reflects that the district court considered other

§ 3553(a) factors in imposing a total sentence of life imprisonment, and nothing in

the record demonstrates that his sentence is unreasonable based on those factors.

As the district court observed during the sentencing hearing, Williams’ offense

involved exploiting or attempting to exploit six minor girls, all of whom were

demonstrably vulnerable, by having them engage in sexual acts for money. This

was a serious crime, and the court was entitled to weigh that factor in favor of a


                                            21
             Case: 13-10308    Date Filed: 05/05/2014   Page: 22 of 22


Guidelines sentence. The court also noted, based on the victims’ statements, that

Williams’ actions caused the girls tremendous psychological harm. Finally, the

court observed that Williams showed no remorse and continued to deny, up to and

through sentencing, the charges against him.

      Based on the totality of circumstances presented in this case, a Guidelines

sentence of life imprisonment is substantively reasonable and due to be affirmed.


                                 CONCLUSION

      Williams’ conviction and sentence are AFFIRMED.




                                        22